GARY A. BARBANEL
ATTORNEY AT LAW
270 MAD|SON AVEN(.|E, SUITE 1203
NEW YORK, NY10016
TEL: (212) 685-5391
FAX: (646) 912-9495

E-MNL: g.barbane|@attnet

February 5, 2019

 

able George B. Daniels
Unite States District Judge
Sout ern District of New York
500 earl Street,

New ork, NY 10007-1312

  
     
 
 

Re: Salazar v. USA, l7cv3645 (GBD)
Dear udge Daniels:

I represent the Plaintiff in the above case and I submit this letter motion pursuant to
FRC 16 (b) (4) to modify this Court’s prior scheduling Order, and to amend/supplement

answ rs to interrogatories, and to amend/supplement the proposed pre-trial Order (ECF 53) and
to reo en discovery and to allow PlaintifF s filing of Motion for Surnmary Judgment. Plaintiff
reque ts oral argument.

Plaintiff cites the criteria set forth in Bakalar v. Vavra, 851 F. Supp Z"d 489 (SDNY,
2011) regarding reopening discovery, discussed further below.

As the Court is aware, Plaintiff Salazar died on August 28, 2018. Under FRCP 17 (b)
and w York State CPLR section 1015, his widow is entitled to be substituted in his capacity as
party laintiff and the action survives for the benefit of damages prior to his death and to the
bene t of his distributes on account of his death.

Inasmuch as a change of circumstances has now occurred, Plaintiff seeks to amend and
suppl ment information previously disclosed, as well as to submit further expert and lay witness
identi rcation. For example, Plaintiff has retained and seeks to produce testimony from an
econo ist regarding the economic value of Ms. Gonzalez’s damages for loss of services and
conso ium on account of her husband’s death. This would not have occurred had Mr. Salazar

Likewise, certain other witnesses, both experts and lay witnesses have been retained to
prese t evidence, either as witnesses in plaintiffs case in chief, or as rebuttal witnesses on issues
regar ing the death of Mr. Salazar and damages to Ms. Gonzalez since August 28, 2018. Since
the C mplaint will be amended to add an additional count for damages resulting in Mr. Salazar’s
wron ful death, it seems elementary that prior Orders and discovery need amending.

Amended/Supplemental Answers to Interrogatories will spell out specifically those

dam ges and identify the witnesses plaintiff proposes to produce to so testify. Plaintiff is willing
to su mit all additional witnesses, including Ms. Gonzalez, for depositions should defendant so

requ

St.

Plaintiff additionally seeks to re-open discovery to depose defendant’s expert, Dr. Saxena

inasmuch as undersigned counsel is reasonably certain that he will adhere to what is written in
his reports. That being so, undersigned counsel is reasonably confident that a valid and
meritorious motion for Summary Judgment on the issue of causation will be dispositive of the
contested liability issue in this case, the only remaining issue for Trial being the damages herein.

As mentioned above, Bakalar sets forth certain criteria regarding Rule 16 (b) (4)

motions. Plaintiff contends there is no prejudice to the defendant with respect to these issues.
No trial date is imminent Plaintiff was diligent in pursuing discovery previously, (in fact
Plaintiff was more than diligent to depose hospital personnel regarding departures although VA
officials already knew those issues from documentation in their own records) and there was no
foreseeability for the need for this additional discovery when Mr. Salazar was alive and wanting
to attend Trial.

Finally, also as stated above, Plaintiff contends that there is a substantial likelihood that

the reopening of discovery will lead to the granting of summary judgment for the Plaintiff
disposing of the liability issue for the Court.

These are the criteria listed in the case law, the only one not present is my adversary’s

consent. Plaintiff cannot think of any legitimate reason for defendant’s refusal to consent.

I will be out of the country February 11-22, 2019. There is a Court conference set for

February 27, 2019 which I will attend. I will be prepared to argue these matters on that day or on

any

Cc:

other day convenient with the Court and counsel.

I thank the Court for its consideration.

Rachael Doud, AUSA
(via ECF)

 

 

